Ellison, J.
Defendant was convicted of a misdemeanor before a justice of the peace under section 3784, Revised Statutes, 1889. He appealed to the circuit court where he was again convicted, and he comes here for a review of the case. The information is in two counts, but it is conceded that they are for the same offense. Defendant’s conviction in the justice’s court was general, without mentioning either count. In the circuit court, the record shows that he was proceeded *491against on the first count. He endeavored to abate the cause in the circuit court, upon the idea as we gather it from the. brief, that since the verdict of the jury in the justice’s court was general, and was silent as to the count upon which he was found guilty, it amounted to an acquittal on one count, and, as the counts were conceded to be for the same offense, it amounted to an acquittal on both counts. This contention cannot be allowed. When there is but one offense charged in separate counts, a general verdict is sufficient, and defendant’s suggestions have no application to such a case. He was tried and convicted before the justice for only one offense, and before the circuit court, on appeal, for the same offense, and where anything occurred to abate the cause in the circuit court we are not able to discover.
II. It -is next urged that the conviction is void for the reason that defendant was not arraigned in the circuit court. In misdemeanors there should be an arraignment. State v. Geiger, 45 Mo. App. 111. But if such arraignment is made and entered in the justice’s court there need not be a rearraignment in the circuit court on appeal.
The judgment is affirmed.
All concur.